


Exhibit 10.10

 

INDEMNIFICATION AGREEMENT

 

AGREEMENT, dated as of              ,      , by and between Yum China
Holdings, Inc., a corporation organized under the laws of the State of Delaware
(the “Company”), and the undersigned (the “Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors the
most capable persons available;

 

WHEREAS, the Indemnitee is a director of the Company;

 

WHEREAS, the Company and the Indemnitee recognize the risk of litigation and
other claims being asserted against directors of companies in today’s
environment;

 

WHEREAS, Section 145 of the Delaware General Corporation Law and the Company’s
Amended and Restated Certificate of Incorporation (“Charter”) authorize the
Company to indemnify and advance expenses to its directors and officers to the
extent provided therein, and the Indemnitee has agreed to serve as a director of
the Company, in part, in reliance on such provisions;

 

WHEREAS, the Company has determined that its inability to retain and attract as
directors the most capable persons would be detrimental to the interests of the
Company, and that the Company therefore should seek to assure such persons that
indemnification and insurance coverage will be available in the future; and

 

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s service to the
Company in an effective manner and the Indemnitee’s reliance on the Company’s
Charter, and in part to provide the Indemnitee with specific contractual
assurance that the protection promised by the Company’s Charter will be
available to the Indemnitee (regardless of, among other things, any amendment to
or revocation of the applicable provisions of the Company’s Charter or any
change in the composition of the governing bodies of the Company or any
acquisition transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of and the advancing of expenses to
the Indemnitee to the fullest extent (whether partial or complete) permitted by
law and as set forth in this Agreement, and, to the extent insurance is
maintained, for the continued coverage of the Indemnitee under the directors’
and officers’ liability insurance policy of the Company.

 

NOW, THEREFORE, in consideration of the premises and of the Indemnitee agreeing
to serve the Company directly or, on its behalf or at its request, as an
officer, director, manager, member, partner, fiduciary or trustee of, or in a
similar capacity with, another Person (as defined below) or any employee benefit
plan, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.             Certain Definitions.  In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement:

 

--------------------------------------------------------------------------------


 

(a)                                 Agreement:  means this Indemnification
Agreement, as amended from time to time hereafter.

 

(b)                                 Board of Directors:  means the Board of
Directors of the Company.

 

(c)                                  Change in Control:  shall be deemed to have
occurred if (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended), other than a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
said Act), directly or indirectly, of securities of the Company representing
twenty (20%) or more of the total voting power represented by the Company’s then
outstanding Voting Securities, or (ii) during any period of two (2) consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors and any new director whose election by the Board of Directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of (in one transaction or a
series of transactions) all or substantially all of the Company’s assets.

 

(d)                                 Claim:  means any threatened, asserted,
pending or completed civil, criminal, administrative, investigative or other
action, suit or proceeding of any kind whatsoever, including any arbitration or
other alternative dispute resolution mechanism, or any appeal of any kind
thereof, or any inquiry or investigation (including any internal investigation),
whether instituted by the Company, any governmental agency or any other party,
that the Indemnitee in good faith believes might lead to the institution of any
such action, suit or proceeding, whether civil, criminal, administrative,
investigative or other, including any arbitration or other alternative dispute
resolution mechanism.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Excluded Claim:  means any payment for
Losses or Indemnifiable Expenses in connection with any Claim:  (i) based upon
or attributable to Indemnitee gaining in fact any personal profit or advantage
to which Indemnitee is not entitled; or (ii) for the return by Indemnitee of any
remuneration paid to Indemnitee without the previous approval of the
stockholders of the Company which is illegal; or (iii) for an accounting of
profits in fact made from the purchase or sale by Indemnitee of securities of
the Company within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, or similar provisions of any state law; or (iv) resulting from
Indemnitee’s knowingly fraudulent, dishonest or willful misconduct; or (v) the
payment of which by the Company under this Agreement is not permitted by
applicable law.

 

(f)                                   Indemnifiable Expenses:  means (i) all
reasonable expenses and liabilities, including judgments, fines, penalties,
interest, amounts paid in settlement with the approval of the Company, and
counsel fees and disbursements (including, without limitation, experts’ fees,
court costs, retainers, transcript fees, duplicating, printing and binding
costs, as well as telecommunications, postage and courier charges) paid or
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to investigate, defend, be
a witness in or participate in, any Claim relating to any Indemnifiable Event by
reason of the fact that Indemnitee is, was or has agreed to serve as a director
of the Company, or while serving as a director of the Company, is or was serving
or has agreed to serve on behalf of or at the request of the Company as a
director, officer, manager, member, partner, fiduciary, trustee or in a similar
capacity of another Person, or by reason of any action alleged to have been
taken or omitted in any such capacity, whether occurring before, on or after the
date of this Agreement (any such event, an “Indemnifiable Event”), (ii) any
liability pursuant to a loan guaranty (other than a loan guaranty given in a
personal capacity) or otherwise, for any indebtedness of the Company or any
subsidiary of the Company, including, without limitation, any indebtedness which
the Company or any subsidiary of the Company has assumed or taken subject to and
(iii) any liabilities which an Indemnitee incurs as a result of acting on behalf
of the Company (whether as a fiduciary or otherwise) in connection with the
operation, administration or maintenance of an employee benefit plan or any
related trust or funding mechanism (whether such liabilities are in the form of
excise taxes assessed by the United States Internal Revenue Service, any
federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, penalties assessed by the
United States Department of Labor, restitutions to such a plan or trust or other
funding mechanism or to a participant or beneficiary of such plan, trust or
other funding mechanism, or otherwise).

 

3

--------------------------------------------------------------------------------


 

(g)                                  Indemnitee-Related Entities:  means any
foreign or domestic corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise (other than the
Company or any other corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise Indemnitee has agreed,
on behalf of the Company or at the Company’s request, to serve as a director,
officer, employee or agent and which service is covered by the indemnity
described in this Agreement) from whom an Indemnitee may be entitled to
indemnification or advancement of expenses with respect to which, in whole or in
part, the Company may also have an indemnification or advancement obligation
(other than as a result of obligations under an insurance policy).

 

(h)                                 Independent Legal Counsel:  means an
attorney or firm of attorneys (following a Change in Control, selected in
accordance with the provisions of Section 2(i) hereof), who is experienced in
the matters of corporate law and who shall not have otherwise performed services
for the Company or the Indemnitee within the last five (5) years (other than
with respect to matters concerning the rights of the Indemnitee under this
Agreement or of other indemnitees under similar indemnification agreements).

 

(i)                                     Jointly Indemnifiable Claim:  means any
Claim for which the Indemnitee shall be entitled to indemnification from both an
Indemnitee-Related Entity and the Company pursuant to applicable law, any
indemnification agreement or the certificate of incorporation, bylaws,
partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or comparable organizational documents of the
Company and an Indemnitee-Related Entity.

 

(j)                                    Loss:  means all losses, Claims, damages,
fines, or penalties, including, without limitation, any reasonable legal or
other expenses (including, without limitation, any legal fees, judgments, fines,
appeal bonds or related expenses) incurred and which the Indemnitee is legally
obligated to pay in connection with defending, investigating or settling any
Claim, fine, penalty or similar action.

 

(k)                                 Person:  means any individual, foreign or
domestic corporation, firm, partnership, joint venture, limited liability
company, estate, trust, business association, organization, governmental entity
or other entity.

 

(l)                                     Reviewing Party: means any appropriate
person or body consisting of a member or members of the Board of Directors or
any other person or body appointed by the Board of Directors who is not a party
to the particular Claim for which the Indemnitee is seeking indemnification, or
Independent Legal Counsel.

 

4

--------------------------------------------------------------------------------


 

(m)                             Voting Securities: means any securities of the
Company which vote generally in the election of directors.

 

2.             Basic Indemnification Arrangement; Advancement of Indemnifiable
Expenses.

 

(a)           Promptly after receipt by Indemnitee of notice of any
Claim, Indemnitee shall, if indemnification with respect thereto may be sought
from the Company under this Agreement, notify the Company of the commencement
thereof; provided, however, that the failure to give such notice promptly shall
not affect or limit the Company’s obligations with respect to the matters
described in the notice of such Claim, except to the extent that the Company is
prejudiced thereby.  Indemnitee agrees further not to make any admission or
effect any settlement with respect to such Claim without the consent of the
Company, except any Claim with respect to which the Indemnitee has undertaken
the defense in accordance with Section 15 hereof.

 

(b)           In the event that the Indemnitee was, is or becomes a party to, or
witness or other participant in, or is threatened to be made a party to, or
witness or other participant in, a Claim by reason of (or arising in part out
of) an Indemnifiable Event, the Company shall indemnify the Indemnitee, or cause
such Indemnitee to be indemnified, to the fullest extent permitted by applicable
law in effect on the date hereof and as amended from time to time, and shall
hold the Indemnitee harmless from and against all Losses that arise by reason of
(or arising in part out of) an Indemnifiable Event; provided, however, that no
change in such law shall have the effect of reducing the benefits available to
the Indemnitee hereunder based on the such law as in effect on the date hereof
or as such benefits may improve as a result of any amendments thereto after the
date hereof.  The rights of the Indemnitee provided in this Section 2 shall
include, without limitation, the rights set forth in the other sections of this
Agreement.  Payments of Indemnifiable Expenses shall be made as soon as
practicable but in any event no later than twenty (20) calendar days after
written demand is presented to the Company.

 

(c)           Upon request by the Indemnitee, the Company shall advance, or
cause to be advanced, any and all Indemnifiable Expenses incurred by the
Indemnitee (an “Expense Advance”) on the terms and subject to the conditions of
this Agreement, as soon as practicable but in any event no later than five
(5) business days after written demand is presented to the Company.  The Company
shall, in accordance with such request (but without duplication), either
(i) pay, or cause to be paid, such Indemnifiable Expenses on behalf of the
Indemnitee or (ii) reimburse, or cause the reimbursement of, the Indemnitee for
such Indemnifiable Expenses.  The Indemnitee’s right to an Expense Advance is
absolute and shall not be subject to any condition that the Reviewing Party
shall not have determined that the Indemnitee is not entitled to be indemnified
under applicable law.  However, the obligation of the Company to make an Expense
Advance pursuant to this Section 2(c) shall be subject to the condition that,
if, when and to the extent that a final judicial determination is made (as to
which all rights of appeal therefrom have been exhausted or lapsed) that the
Indemnitee is not entitled to be so indemnified under applicable law, the
Company shall be entitled to be reimbursed by the Indemnitee (who hereby agrees
to reimburse the Company) for all such amounts theretofore paid (it being
understood and agreed that the foregoing agreement by the Indemnitee shall be
deemed to satisfy any requirement that the Indemnitee provide the Company with a
written undertaking to repay any Expense Advance if it is ultimately determined
that the Indemnitee is not entitled to

 

5

--------------------------------------------------------------------------------


 

indemnification under applicable law).  The Indemnitee’s undertaking to repay
such Expense Advances shall be unsecured and interest-free.

 

(d)           Notwithstanding anything in this Agreement to the contrary, the
Indemnitee shall not be entitled to indemnification or advancement of
Indemnifiable Expenses pursuant to this Agreement in connection with any Claim
initiated by the Indemnitee unless (i) the Company has joined in or the Board of
Directors has authorized or consented to the initiation of such Claim or
(ii) the Claim is one to enforce the Indemnitee’s rights under this Agreement
(including an action pursued by the Indemnitee to secure a determination that
the Indemnitee should be indemnified under applicable law).

 

(e)           The indemnification obligations of the Company under
Section 2(b) shall be subject to the condition that the Reviewing Party shall
not have determined in a written legal opinion, in any case in which the
Independent Legal Counsel is involved following a Change of Control as required
by Section 2(i), that the indemnification of the Indemnitee is not proper in the
circumstances because the Indemnitee is not entitled to be indemnified under
applicable law.  If the Reviewing Party determines that the Indemnitee is not
entitled to be indemnified in whole or in part under applicable law, the
Indemnitee shall have the right to commence litigation in any court in the State
of Delaware having subject matter jurisdiction thereof and in which venue is
proper, seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding.  If the Indemnitee commences legal
proceedings in a court of competent jurisdiction to secure a determination that
the Indemnitee should be indemnified under applicable law, any determination
made by the Board of Directors that the Indemnitee is not entitled to be
indemnified under applicable law shall not be binding, the Indemnitee shall
continue to be entitled to receive Expense Advances, and the Indemnitee shall
not be required to reimburse the Company for any Expense Advance, until a final
judicial determination is made in the Claim (as to which all rights of appeal
therefrom have been exhausted or lapsed) that the Indemnitee is not entitled to
be so indemnified under applicable law.  Any determination by the Reviewing
Party otherwise shall be conclusive and binding on the Company and the
Indemnitee.

 

(f)            To the extent that the Indemnitee has been successful on the
merits or otherwise in defense of any or all Claims relating in whole or in part
to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, the Indemnitee shall be indemnified
against all Indemnifiable Expenses actually and reasonably incurred in
connection therewith, notwithstanding an earlier determination by the Reviewing
Party that the Indemnitee is not entitled to indemnification under applicable
law.

 

(g)           Notwithstanding anything to the contrary herein, the Company shall
not be obligated pursuant to the terms of this Agreement to indemnify Indemnitee
for any acts or omissions or transactions from which a director, officer,
employee or agent may not be relieved of liability under applicable law or for
any Excluded Claim.

 

(h)           Notwithstanding any other provisions contained herein, this
Agreement and the rights and obligations of the parties hereto are subject to
the requirements, limitations and prohibitions set forth in state and federal
laws, rules, regulations, and orders regarding

 

6

--------------------------------------------------------------------------------


 

indemnification and prepayment of expenses, legal or otherwise, and liabilities,
including, without limitation, Section 145 of the Delaware General Corporation
Law, Section 18(k) of the Federal Deposit Insurance Act and Part 359 of the
Federal Deposit Insurance Corporation’s Rules and Regulations and any successor
regulations thereto.

 

(i)            The Company agrees that if there is a Change in Control of the
Company (other than a Change in Control which has been approved by a majority of
the directors on the Board of Directors who were directors immediately prior to
such Change in Control) then, with respect to all matters thereafter arising
concerning the rights of the Indemnitee to indemnity payments and Expense
Advances under this Agreement or any provision of the Charter or the Company’s
Amended and Restated Bylaws (“Bylaws”) hereafter in effect relating to Claims
for Indemnifiable Events, the Company shall seek legal advice only from
Independent Legal Counsel selected by the Indemnitee and approved by the Company
(which approval shall not be unreasonably delayed, conditioned or withheld). 
Such Independent Legal Counsel, among other things, shall render its written
opinion to the Company and the Indemnitee as to whether and to what extent the
Indemnitee would be permitted to be indemnified under applicable law.  The
Company agrees to pay the reasonable fees of the Independent Legal Counsel and
to indemnify fully such counsel against any and all expenses (including
attorneys’ fees), claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.

 

3.             Indemnification for Additional Expenses.  The Company shall
indemnify, or cause the indemnification of, the Indemnitee against any and all
Indemnifiable Expenses and, if requested by the Indemnitee, shall advance such
Indemnifiable Expenses to the Indemnitee, subject to and in accordance with
Section 2, which are incurred by the Indemnitee in connection with any action
brought by the Indemnitee, the Company or any other Person with respect to the
Indemnitee’s right to:  (i) indemnification or an Expense Advance by the Company
under this Agreement or any provision of the Company’s  Charter and/or Bylaws
and/or (ii) recovery under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether the Indemnitee
ultimately is determined to be entitled to such indemnification, Expense Advance
or insurance recovery, as the case may be; provided that the Indemnitee shall be
required to reimburse such Indemnifiable Expenses in the event that a final
judicial determination is made in the Claim (as to which all rights of appeal
therefrom have been exhausted or lapsed) that such action brought by the
Indemnitee, or the defense by the Indemnitee of an action brought by the Company
or any other Person, as applicable, was frivolous or in bad faith.

 

4.             Partial Indemnity, Etc.  If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Indemnifiable Expenses in respect of a Claim but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
the Indemnitee for the portion thereof to which the Indemnitee is entitled.

 

5.             Burden of Proof.  In connection with any determination by the
Reviewing Party, any court or otherwise as to whether the Indemnitee is entitled
to be indemnified hereunder, the Reviewing Party, court, any finder of fact or
other relevant person shall presume that the Indemnitee has satisfied the
applicable standard of conduct and is entitled to indemnification,

 

7

--------------------------------------------------------------------------------


 

and the burden of proof shall be on the Company or its representative to
establish, by clear and convincing evidence, that the Indemnitee is not so
entitled.

 

6.             Reliance as Safe Harbor.  The Indemnitee shall be entitled to
indemnification for any action or omission to act undertaken (a) in good faith
reliance upon the records of the Company, including its financial statements, or
upon information, opinions, reports or statements furnished to the Indemnitee by
the officers or employees of the Company or any of its subsidiaries in the
course of their duties, or by committees of the Board of Directors, or by any
other Person as to matters the Indemnitee reasonably believes are within such
other Person’s professional or expert competence or (b) on behalf of the Company
in furtherance of the interests of the Company in good faith in reliance upon,
and in accordance with, the advice of legal counsel or accountants, provided
such legal counsel or accountants were selected with reasonable care by or on
behalf of the Company.  In addition, the knowledge and/or actions, or failures
to act, of any other director or any officer, agent or employee of the Company
shall not be imputed to the Indemnitee for purposes of determining the right to
indemnification hereunder.

 

7.             No Other Presumptions.  For purposes of this Agreement, the
termination of any Claim, action, suit or proceeding, by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere or its equivalent, shall not in itself create a
presumption that the Indemnitee did not meet any particular standard of conduct
or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law, but such a judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere or its equivalent may be considered by in such
determination.  In addition, neither the failure of the Reviewing Party to have
made a determination as to whether the Indemnitee has met any particular
standard of conduct or had any particular belief, nor an actual determination by
the Reviewing Party that the Indemnitee has not met such standard of conduct or
did not have such belief, prior to the commencement of legal proceedings by the
Indemnitee to secure a judicial determination that the Indemnitee should be
indemnified under applicable law shall be a defense to the Indemnitee’s claim or
create a presumption that the Indemnitee has not met any particular standard of
conduct or did not have any particular belief, but such failure of the Reviewing
Party to have made a determination as to whether the Indemnitee has met any
particular standard of conduct or had any particular belief, or actual
determination by the Reviewing Party that the Indemnitee has not met such
standard of conduct or did not have such belief may be considered in making such
determination.

 

8.             Nonexclusivity, Etc.  The rights of the Indemnitee hereunder
shall be in addition to any other rights the Indemnitee may have under the
Charter and Bylaws, the laws of the State of Delaware or otherwise.  To the
extent that a change in the laws of the State of Delaware or the interpretation
thereof (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the Charter
and Bylaws, it is the intent of the parties hereto that the Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change.  To the
extent that there is a conflict or inconsistency between the terms of this
Agreement and the Charter or Bylaws, it is the intent of the parties hereto that
the Indemnitee shall enjoy the greater benefits regardless of whether contained
herein, in the Charter or Bylaws.  No amendment or alteration of the Charter or
Bylaws or any other agreement shall adversely affect the rights provided to
Indemnitee under this Agreement.

 

8

--------------------------------------------------------------------------------


 

9.             Liability Insurance.  The Company shall use its reasonable best
efforts to purchase and maintain a policy or policies of insurance with
reputable insurance companies with A.M. Best ratings of “A” or better, providing
Indemnitee with coverage for any liability asserted against, or incurred
by, Indemnitee or on Indemnitee’s behalf by reason of the fact that Indemnitee
is or was or has agreed to serve as a director of the Company, or while serving
as a director of the Company, is or was serving or has agreed to serve on behalf
of or at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, fiduciary, partner or
manager or similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
arising out of Indemnitee’s status as such, whether or not the Company would
have the power to indemnify Indemnitee against such liability under the
provisions of this Agreement.  Such insurance policy or policies shall have
coverage terms and policy limits at least as favorable to Indemnitee as the
insurance coverage provided to any other director of the Company.  If the
Company has such insurance in effect at the time the Company receives from
Indemnitee any notice of the commencement of an action, suit or proceeding, the
Company shall give prompt notice of the commencement of such action, suit or
proceeding to the insurers in accordance with the procedures set forth in the
policy.  The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policy.

 

10.          Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against the
Indemnitee, the Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two (2) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two (2) year period; provided, however, that if any
shorter period of limitations is otherwise applicable to any such cause of
action such shorter period shall govern.

 

11.          Amendments, Etc.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.  In the event the
Company enters into an indemnification agreement with another director of the
Company containing a term or terms more favorable to that indemnitee than the
terms contained herein (as determined by the Indemnitee), the Indemnitee shall
be afforded the benefit of such more favorable term or terms and such more
favorable term or terms shall be deemed incorporated by reference herein as if
set forth in full herein.  As promptly as practicable following the execution by
the Company or of each indemnification agreement with any such other director
(i) the Company shall send a copy of the indemnification agreement to the
Indemnitee and (ii) if requested by the Indemnitee, the Company shall prepare,
execute and deliver to the Indemnitee an amendment to this Agreement containing
such more favorable term or terms.

 

12.          Subrogation.  Subject to Section 13, in the event of payment by the
Company under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of the Indemnitee with respect to
any insurance policy.  Indemnitee shall execute all papers reasonably required
and shall do everything that may be reasonably necessary

 

9

--------------------------------------------------------------------------------


 

to secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.  The
Company shall pay or reimburse all expenses actually and reasonably incurred by
Indemnitee in connection with such subrogation.

 

13.          Jointly Indemnifiable Claims.  Given that certain Jointly
Indemnifiable Claims may arise due to the relationship between the
Indemnitee-Related Entities and the Company and the service of the Indemnitee as
a director and/or officer of the Indemnitee-Related Entities at the request of
the Company, the Company acknowledges and agrees that the Company shall be fully
and primarily responsible for the payment to the Indemnitee in respect of
indemnification and advancement of Indemnifiable Expenses in connection with any
such Jointly Indemnifiable Claim, pursuant to and in accordance with the terms
of this Agreement, irrespective of any right of recovery the Indemnitee may have
from the Indemnitee-Related Entities.  Under no circumstance shall the Company
be entitled to any right of subrogation or contribution by the
Indemnitee-Related Entities, and no right of recovery the Indemnitee may have
from the Indemnitee-Related Entities shall reduce or otherwise alter the rights
of the Indemnitee or the obligations of the Company hereunder.  In the event
that any of the Indemnitee-Related Entities shall make any payment to the
Indemnitee in respect of indemnification or advancement of expenses with respect
to any Jointly Indemnifiable Claim, the Indemnitee-Related Entity making such
payment shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee against the Company under the terms of this
Agreement, and the Indemnitee shall execute all papers reasonably required and
shall do all things that may be reasonably necessary to secure such rights,
including the execution of such documents as may be necessary to enable the
Indemnitee-Related Entities effectively to bring suit to enforce such rights. 
Each of the Indemnitee-Related Entities shall be third-party beneficiaries with
respect to this Section 13, entitled to enforce this Section 13 against the
Company as though each such Indemnitee-Related Entity were a party to this
Agreement.

 

14.          No Duplication of Payments.  Subject to Section 13 hereof, the
Company shall not be liable under this Agreement to make any payment in
connection with any Claim made against the Indemnitee to the extent the
Indemnitee has otherwise actually received payment (under any insurance policy,
any provision of the Company’s Charter and Bylaws, or otherwise) of the amounts
otherwise indemnifiable hereunder.

 

15.          Defense of Claims.  The Company shall be entitled to participate in
the defense of any Claim relating to an Indemnifiable Event or to assume the
defense thereof, with counsel reasonably satisfactory to the Indemnitee upon
giving written notice to the Indemnitee. After delivery of such notice, the
Company will not be liable to Indemnitee under this Agreement for any legal or
other Indemnifiable Expenses subsequently incurred by Indemnitee in connection
with such defense other than reasonable Indemnifiable Expenses of investigation;
provided that Indemnitee shall have the right to employ its counsel in such
Claim but the fees and expenses of such counsel incurred after delivery of
notice from the Company of its assumption of such defense shall be at the
Indemnitee’s expense; provided further that if:  (i) the employment of counsel
by Indemnitee has been previously authorized by the Company, (ii) Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Company and Indemnitee in the conduct of any such defense, or (iii) the
Company shall not, in fact, have employed counsel to assume the defense of such
action, the reasonable fees and expenses of

 

10

--------------------------------------------------------------------------------


 

counsel shall be at the expense of the Company (but not more than one law firm
plus, if applicable, local counsel in respect of any particular Claim).  The
Company shall not be liable to the Indemnitee under this Agreement for any
amounts paid in settlement of any Claim relating to an Indemnifiable Event
effected without the Company’s prior written consent.  The Company shall not,
without the prior written consent of the Indemnitee, effect any settlement of
any Claim relating to an Indemnifiable Event which the Indemnitee is or could
have been a party unless such settlement solely involves the payment of money
and includes a complete and unconditional release of the Indemnitee from all
liability on all claims that are the subject matter of such Claim.  Neither the
Company nor the Indemnitee shall unreasonably withhold its or his or her consent
to any proposed settlement; provided that the Indemnitee may withhold consent to
any settlement that does not provide a complete and unconditional release of the
Indemnitee as to any Claim actually made or which could have been made based on
the subject matter of the Claim.  To the fullest extent permitted by the laws of
the state of Delaware, the Company’s assumption of the defense of a Claim
pursuant to this Section 15 will constitute an irrevocable acknowledgement by
the Company that any Indemnifiable Expenses incurred by or for the account of
Indemnitee incurred in connection therewith are indemnifiable by the Company
under Section 2 of this Agreement.

 

16.          Binding Effect, Etc.  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), assigns, spouses, heirs, executors and personal
and legal representatives.  The Company shall require and cause any
successor(s) (whether directly or indirectly, whether in one or a series of
transactions, and whether by purchase, merger, consolidation or otherwise) to
all or a significant portion of the business and/or assets of the Company and/or
its subsidiaries (on a consolidated basis), by written agreement in form and
substance reasonably satisfactory to the Indemnitee, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place;
provided that no such assumption shall relieve the Company from its obligations
hereunder and any obligations shall thereafter be joint and several.  This
Agreement shall continue in effect regardless of whether the Indemnitee
continues to serve as a director of the Company and/or on behalf of or at the
request of the Company as a director, officer, manager, member, partner,
fiduciary, trustee or in a similar capacity of another Person.  Except as
provided in this Section 16, neither party shall, without the prior written
consent of the other, assign or delegate this Agreement or any rights or
obligations hereunder.

 

17.          Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to the terms of this Agreement.

 

11

--------------------------------------------------------------------------------


 

18.          Specific Performance, Etc.  The parties recognize that if any
provision of this Agreement is violated by the Company, the Indemnitee may be
without an adequate remedy at law.  Accordingly, in the event of any such
violation, the Indemnitee shall be entitled, if the Indemnitee so elects, to
institute proceedings, either in law or at equity, to obtain damages, to enforce
specific performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.

 

19.          Notices.  All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written document delivered in person or sent by telecopy, nationally recognized
overnight courier or personal delivery, addressed to such party at the address
set forth below or such other address as may hereafter be designated on the
signature pages of this Agreement or in writing by such party to the other
parties:

 

(a)           If to the Company, to:

 

Yum China Holdings, Inc.

16/F Two Grand Gateway

3 Hongqiao Road

Shanghai 200030

The People’s Republic of China

Attn:  Chief Legal Officer

 

(b)           If to the Indemnitee, to the address set forth on Annex A hereto.

 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the telecopy numbers specified above (or at such other
address or telecopy number for a party as shall be specified by like notice). 
Any notice delivered by any party hereto to any other party hereto shall also be
delivered to each other party hereto simultaneously with delivery to the first
party receiving such notice.

 

20.          Counterparts.  This Agreement may be executed in counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement.  Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

 

21.          Headings.  The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

 

22.          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

YUM CHINA HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

Print Name:

 

[Signature Page to Indemnification Agreement]

 

--------------------------------------------------------------------------------


 

Annex A

 

Indemnitee Name:

 

Address:

 

 

 

Phone Number:

 

Fax Number:

 

 

--------------------------------------------------------------------------------
